Citation Nr: 0612168	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-06 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for lymphedema of the 
right upper extremity.

2.  Entitlement to higher initial ratings for the service 
connected neck, low back and thoracic spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

This appeal arises from a September 1998 rating decision of 
the Detroit, Michigan Regional Office (RO).

The issues of entitlement to higher initial ratings for 
disabilities of the service connected neck, low back and 
thoracic spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from lymphedema of the 
right upper extremity that was first manifest many years 
after service and is unrelated to disease or injury during 
service.


CONCLUSION OF LAW

Lymphedema of the right upper extremity was not incurred in 
or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the October 1967 
separation physical examination are silent regarding 
complaints, findings, or diagnoses of lymphedema of the right 
upper extremity.  Lymphatic examination was normal on the 
October 1967 separation examination.

On VA examination in November 1967, lymphatic examination was 
negative.

In the December 1997 service connection claim for lymphedema, 
the veteran indicated that this had been an ongoing problem 
since service.  

An April 1995 report from Henry Ford Hospital indicates that 
the veteran had been diagnosed with idiopathic primary 
lymphedema of the right upper extremity in June 1994.

An October 1997 private medical report indicates that the 
veteran had been followed since 1994 for lymphedema.  The 
veteran had suffered from chronic aching and swelling of the 
right arm that had precipitated the initial evaluation and 
diagnosis.  Extensive evaluation to include a CT scan of the 
chest and a lymphangiogram all failed to elicit a specific 
cause for lymphedema.  

A January 1995 University of Michigan Medical Center 
statement indicates that swelling of the right upper 
extremity had started in February 1994.  CAT scans in 
February and November 1994 and a venogram in March 1994 
showed no abnormality.  A lymphoscintigram in May 1994 showed 
drainage of the right arm was slower and of lesser magnitude 
than the left arm.  It was unclear whether this represented a 
primary lymphatic abnormality or whether the delay in 
lymphatic drainage was secondary to swelling compression.  
The examiner opined that he was unsure of the etiology of 
idiopathic lymphedema of the right upper arm.  

In March 1998, the veteran indicated that he believed that 
lymphedema was related to service and he noted that 
lymphedema could first manifest years after surgery, 
infection or trauma.

The veteran testified at the RO in September 1999 that he 
suffered from lymphedema in June 1967 in Vietnam; that 
lymphedema could result from a skin disability or from 
bathing in lakes and streams, or from contaminants in 
dispensary equipment; and that he suffered from rashes in 
service.

The veteran testified at a July 2000 Travel Board hearing 
that lymphedema related back to his service in Vietnam and 
could be caused by surgery, radiation, infection, or trauma; 
and that he had surgeries due to cysts and growths which 
could have resulted in the development of lymphedema.  

A Social Security Administration (SSA) determination found 
that the veteran was disabled from December 1998 due to 
arthritis and allied disorders and affective disorder.

On VA examination in January 2004, the veteran reported a 
history of lymphedema since 1994 when pain and swelling 
started in February of that year.  Detailed evaluation by 
several doctors had failed to find a specific cause.  A 
November 1997 right femoral lymph node biopsy had revealed no 
evidence of lymphoma or other malignancy.  The diagnoses 
included chronic idiopathic lymphedema of the right upper 
extremity since 1994.  

On a VA medical statement of September 2005, it was noted 
that the veteran's claims folder had been reviewed.  The 
veteran reported having pain and diffuse swelling of the 
right upper extremity and being diagnosed with lymphedema in 
1994.  Diagnostic testing that had been provided included CT 
scans, venogram, and a lymphoscintigram, but no specific 
cause had been found for chronic lymphedema of the right 
upper extremity.  The diagnosis was chronic idiopathic 
lymphedema of the right upper extremity since 1994.  The 
examiner noted that there was no evidence of swelling or 
lymphedema upon review of the service medical records.  It 
was opined that the veteran's chronic lymphedema of the right 
upper extremity was not likely related to military service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran maintains that he currently suffers from 
lymphedema of the right upper extremity that is related to 
service.  The evidence does not support this claim. 

The record clearly shows that lymphedema of the right upper 
extremity was not present during service or for many years 
thereafter.  In fact, a January 1995 statement from the 
University of Michigan indicated that swelling of the right 
upper extremity had started in February 1994.  Private 
medical reports starting in 1995 show that despite the 
administration of a number of diagnostic tests to include a 
CT scan, a lymphoscintigram, a lymph node biopsy, and a 
venogram, physicians had been unable to determine the cause 
of the lymphedema and it was determined that this disability 
was idiopathic.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It must be stressed that the question of whether the 
veteran's lymphedema is etiologically related to injury or 
disease in service is within the sole province of health care 
professionals.  See Espiritu at 494-95.  Thus, the veteran's 
statements and testimony regarding the putative connection 
between lymphedema and service lack any probative value.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the current 
lymphedema and the veteran's service.  The Board has the duty 
to assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The VA examiner in September 2005 accurately reviewed the 
veteran's medical history.  The VA examiner opined that the 
veteran's lymphedema was not likely related to military 
service.  Factors listed in support of this opinion were the 
initial onset of lymphedema in 1994 (more than 20 years after 
service), that diagnostic testing had failed to find a 
specific cause for the idiopathic lymphedema, and the fact 
that there was no evidence of swelling or lymphedema upon 
review of the service medical records.  Thus, the Board finds 
that the VA examiner provided a reasoned opinion based on an 
accurate review of the entire record.  Moreover, there is no 
medical evidence or opinion to the contrary.  Accordingly, as 
the preponderance of the evidence is against the veteran's 
appeal, the claim of entitlement to service connection for 
lymphedema of the right upper extremity must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in December 2004 prior to the transfer and recertification of 
the appellant's case to the Board after the October 2004 
remand and the context of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in February 2006.  The claimant, therefore, has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in October 2003 and December 2004 as 
well as a statement of the case in March 1999 and several 
supplemental statements of the case to include in February 
2006, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private and VA 
treatment records have been obtained.  The service medical 
records and a decision and medical records from the SSA have 
been obtained and reviewed.  The veteran also presented 
testimony at a RO hearing and a Travel Board hearing.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was afforded a 
VA examination in January 2004 and a VA nexus medical opinion 
was obtained in September 2005.  The Board therefore finds 
that the evidence currently of record is adequate to fully 
and fairly evaluate the veteran's appeal under 38 C.F.R. 
§ 3.159 without affording the veteran another VA examination 
or obtaining another VA medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for lymphedema of the right 
upper extremity is denied.


REMAND


The veteran contends that the RO erred by failing to grant 
higher initial evaluations for the service connected neck, 
low back, and thoracic spine disorders.

By rating decision in January 2005, entitlement to service 
connection for neck, low back and the thoracic spine 
disorders was granted and disability evaluations were 
assigned.  The veteran submitted a timely notice of 
disagreement with the rating decision in May 2005.  See 
38 C.F.R. § 20.201 (2005).  The RO, therefore, must provide 
the veteran with a statement of the case dealing with the 
additional issues of entitlement to higher initial disability 
ratings.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
(When an NOD is filed, the Board should remand, rather than 
refer the issue to the RO for the issuance of a statement of 
the case.)  

Accordingly, the case is REMANDED for the following action:

With regard to the January 2005 rating 
decision granting initial ratings for 
disability of the neck, low back and 
thoracic spine, the veteran should be 
provided with a statement of the case 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1).  In 
particular, the statement of the case 
should provide the veteran and his 
representative with a discussion of how 
applicable laws and regulations affect 
the RO's decision and a summary of the 
reasons and bases for such decision.  The 
veteran and his representative should be 
given an opportunity to respond to the 
statement of the case, and they should be 
advised that a timely substantive appeal 
must be submitted if he elects to have 
the Board consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


